                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION


UNITED STATES OF AMERICA,

               Plaintiff,                            Case No. 12-cr-20372
                                                     Hon. Mark A. Goldsmith
vs.


D-2 DESHON CATCHINGS,

            Defendant.
____________________________/

                           OPINION & ORDER
      DENYING DEFENDANT’S MOTION FOR RETROACTIVE APPLICATION OF
                    SENTENCING GUIDELINES (Dkt. 487)

        Defendant Deshon Catchings pleaded guilty to conspiracy to possess with intent to

distribute and to distribute more than five kilograms of cocaine, 21 U.S.C. §§ 841(a)(1), (b)(1)(A),

and 846; and structuring, 31 U.S.C. § 5324(a)(3). He was sentenced to a total of 151 months’

imprisonment – 151 months on the conspiracy count, and sixty months on the structuring count,

to run concurrently with the conspiracy. 3/8/2013 Judgment (Dkt. 145). Catchings filed the instant

motion asking the Court to reduce his sentence from 151 months to 120 months. For the reasons

that follow, Catchings’ motion is denied.

        When he was sentenced, Catchings’ base offense level on the conspiracy count was 32. As

set forth in the Presentence Investigation Report (“PSR”), the probation department recommended

a two-level enhancement for possession of a firearm, a two-level enhancement for maintaining a

premise for the purposes of manufacturing or distributing a controlled substance, and a two-level

enhancement for his role in the offense, such that Catchings’ adjusted offense level would be 38.

The adjusted offense level on his structuring count was 18, resulting in a combined adjusted

                                                 1
offense level of 38. After accounting for downward departures for acceptance of responsibility,

Catchings’ total offense level was 35; with a criminal history category of II, his guideline range

would be 188 to 235 months on the conspiracy count and sixty months, the statutory maximum,

on the structuring count.

       Judge O’Meara adopted the Presentence Investigation Report, and determined that

Catchings’ offense level was 35, his criminal history category was II, and his guideline range was

188 to 235 months. However, Catchings entered into a Rule 11(c) plea agreement with the

Government, pursuant to which the Government agreed to recommend a sentence of 151 months.

Plea Agreement at 6 (Dkt. 105). The Court accepted the plea agreement and imposed such

sentence, acknowledging that it was below the advisory guideline range.

       Catchings now argues that he is entitled to relief pursuant to 18 U.S.C. § 3582(c), which

allows the court to reduce the term of imprisonment “in the case of a defendant who has been

sentenced to a term of imprisonment based on a sentencing range that has subsequently been

lowered by the Sentencing Commission . . . if such a reduction is consistent with applicable policy

statement issued by the Sentencing Commission.” Catchings points out that the Sentencing

Commission retroactively reduced by two levels the offense levels assigned to certain drug

quantities. As such, says Catchings, his base offense level on the conspiracy count should have

been 30. He claims that this would result in a final offense level of 31 and a corresponding a

guideline range of 121 to 151 months. Def. Mot. at 11.

       The Government responds that Catchings’ amended guideline range, after accounting for

the drugs-minus-two amendment, would be 151 to 188 months. Gov’t Resp. at 4. The Government

argues that relief can only be granted pursuant to § 3582(c)(2) if it is consistent with applicable

Sentencing Commission policy statements, and the Sentencing Guidelines prohibit the district



                                                2
court from reducing a defendant’s term below the minimum of the amended guideline range.

Because Catchings’ sentence is already at the minimum of the Guideline range, says the

Government, the Court cannot lower it any further.

       The Government is correct. Pursuant to § 3582,

               [I]n the case of a defendant who has been sentenced to a term of
               imprisonment based on a sentencing range that has subsequently
               been lowered by the Sentencing Commission pursuant to 28 U.S.C.
               994(o), . . . the court may reduce the term of imprisonment . . . if
               such a reduction is consistent with applicable policy statements
               issued by the Sentencing Commission.

18 U.S.C. § 3582(c)(2). The Sentencing Commission’s policy statement provides that “the court

shall not reduce the defendant’s term of imprisonment under 18 U.S.C. § 3582(c)(2) and this policy

statement to a term that is less than the minimum of the amended guideline range[.]” U.S.S.G. §

1B1.10(b)(2)(A). Thus, Catchings’ sentence cannot be reduced below the minimum of his new

guideline range. Further, the Court is to substitute only the amended guideline range while

“leav[ing] all other guideline application decisions unaffected.” U.S.S.G. § 1B1.10(b)(1).

       Catchings argues that his new range is 121-151 months, based on an offense level of 31.

However, as discussed above, although the parties agreed to a lower sentence of 151 months, Judge

O’Meara calculated Catchings’ guideline range to be between 188-235 months, based on an

offense level of 35 – and that guideline application decision must remain unaffected under

U.S.S.G. § 1B1.10(b)(1) as the level from which the two-level deduction is made.

       Catchings also argues that he is entitled to relief under Hughes v. United States, 138 S. Ct.

1765 (2018), but Hughes concerned how to determine whether a defendant’s sentence is “based

on” the Guidelines sentencing range. It did not discuss the policy statement prohibiting reduction

below the minimum of the amended guideline range.




                                                3
       Thus, even with the downward adjustment for Amendment 782, Catchings’ offense level

of 33 warrants a sentence of 151-188 months under the Guidelines. Because the Court cannot

reduce Catchings’ term of imprisonment to one that is less than the minimum of the amended

guideline range, it cannot reduce Catchings’ sentence.

       Accordingly, Defendant Catchings’ motion for reduction of sentence (Dkt. 487) is denied.

       SO ORDERED.

Dated: August 1, 2019                               s/Mark A. Goldsmith
       Detroit, Michigan                            MARK A. GOLDSMITH
                                                    United States District Judge




                                                4
